Citation Nr: 0636216	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  04-12 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability evaluation for 
chondromalacia of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from June 1978 to October 
1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In July 2006, a hearing was held at the RO before undersigned 
the Acting Veterans Law Judge. At the July 2006 hearing, 
additional evidence was received that was accompanied by a 
waiver of initial consideration of the evidence by the RO.  
See 38 C.F.R. §§ 19.37, 20.1304 (2006).  Duplicate records 
and a statement from the veteran's representative were 
recently received at the Board without a waiver.  Due to its 
duplicative nature that evidence is not considered additional 
evidence pursuant to the pertinent regulations. 
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's chondromalacia of the right knee has been rated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, which is 
predicated on limitation of motion and considers limitation 
of flexion of a leg.  For disabilities evaluated on the basis 
of limitation of motion, VA is required to apply the 
provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to 
functional impairment.  VA should obtain examinations in 
which the examiner determines whether the disability was 
manifested by weakened movement, excess fatigability, or 
incoordination.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range of 
motion loss due to any weakened movement, excess 
fatigability, incoordination or pain.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

In this case, VA examinations conducted to date are 
inadequate because there is no indication that the 
examinations were performed addressing weakened movement, 
excess fatigability, or incoordination due to the right knee 
chondromalacia.  An examination report addressing any 
functional impairment due to the veteran's chondromalacia of 
the right knee should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of the service-connected 
right knee disorder.  All required tests 
and studies should be accomplished.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  The examiner 
should comment on the functional 
limitations, if any, associated with the 
veteran's service-connected knee 
disorder.  The examiner should 
specifically note whether there is 
functional loss due to weakness, 
fatigability, incoordination, pain on 
movements, or when the joint is used 
repeatedly over time.  The examiner 
should specify the point at which flexion 
or extension of the knee is impeded due 
to pain.  The examiner is requested to 
specifically comment on: i) whether pain 
is visibly manifested on movement; ii) 
the presence and degree of, or absence 
of, muscle atrophy attributable to the 
service- connected disorders; iii) the 
presence or absence of changes in the 
condition of the skin indicative of 
disuse due to the service-connected 
disability; or iv) the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service- 
connected right knee disability.  The 
examiner should attempt to quantify the 
degree of additional impairment, if any, 
during flare-ups.  The examiner must 
specifically state whether the veteran's 
complaints and any claimed subjective 
manifestations are in keeping with the 
objectively demonstrated pathology.  If 
necessary to ascertain that, the veteran 
should be afforded imaging or other 
diagnostic studies. 

	2.  After completion of the above, the 
RO should review the expanded record and 
determine if an increased rating for 
chondromalacia of the right knee is 
warranted.  If the benefit sought 
remains denied, then the veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case. After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' 
Appeals is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).


